Citation Nr: 1644351	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date for a 60 percent evaluation prior to March 8, 2013 for bladder cystotomy, secondary intrauterine adhesions, and residuals of cesarean section with urinary incontinence (hereinafter bladder disability). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1978 to December 1985 and November 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 40 percent disability evaluation for the Veteran's bladder disability, effective December 13, 2010, the date the claim for an increased evaluation was received.  In an April 2013 rating decision, VA increased the evaluation of the Veteran's bladder disability to 60 percent disabling, effective March 8, 2013, the date of the Veteran's most recent VA examination.  The Veteran has timely appealed the effective date of the 60 percent evaluation.


FINDING OF FACT

Throughout the appeal period, the Veteran's bladder disability has been shown to more closely approximate voiding dysfunction that requires the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for establishing a 60 percent evaluation for bladder cystotomy, secondary intrauterine adhesions, and residuals of cesarean section with urinary incontinence, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, § 4.115a, 4.115b, 4.116, Diagnostic Codes 7516 and 7613 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's bladder disability claim, the full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed her claim for an increased evaluation of her bladder disability on December 13, 2010.  After an August 2011 VA examination, a rating decision in June 2012 assigned a 40 percent evaluation from December 13, 2010.  Later, after a March 8, 2013, VA examination, a rating decision in April 2013 assigned a 60 percent evaluation from the date of that examination.  The evaluation of the Veteran's bladder disability utilized 38 C.F.R. §§ 4.115a, 4.115b, 4.116, Diagnostic Codes 7516 and 7613 (2015).  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where these diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  However, because the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See id.

The Veteran is currently rated under Diagnostic Code 7516, which instructs that a bladder fistula should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  As an initial matter, the Board notes that the medical evidence of record is absent for any treatment for urinary tract infection.  Therefore, the Board will address the Veteran's symptomatology in accordance with the voiding dysfunction criteria.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Only the predominant area of dysfunction is considered for rating purposes.  See id.  

For urine leakage, a 20 percent rating is assigned when the wearing of absorbent materials must be changed less than 2 times per day; a 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day; and a 60 percent rating is for assignment with the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent rating is assigned with daytime voiding interval between two and three hours, or; awakening to void two times per night; a 20 percent rating is assigned with daytime voiding interval between one and two hours, or; awakening to void three to four times per night; and a 40 percent evaluation is assigned with daytime voiding interval less than one hour, or; awakening to void five or more times per night.  See id. 

For obstructed voiding, urinary symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  See id.

Diagnostic Code 7613 is covered by the General Rating Formula for Disease, Injury, or Adhesion of Female Reproductive Organs (General Rating Formula).  38 C.F.R. § 4.116, Diagnostic Code 7613.  Under the General Rating Formula, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating contemplates symptoms requiring continuous treatment.  A 30 percent rating covers symptoms not controlled by continuous treatment.  See id.

Turning to the evidence, the Veteran underwent a VA examination in August 2011.  During the VA examination, the examiner noted that the Veteran had a voiding dysfunction that caused urine leakage since approximately 2000.  The Veteran's voiding dysfunction required absorbent material which had to be changed 2-4 times per day.  The Veteran was voiding between every 1 and 2 hours during the daytime and waking up at night to void 3-4 times.  The Veteran observed a gradually worsening of her condition over time.

In a May 2012 statement, the Veteran stated that she was unable to be far from a bathroom and had to go at least once every half hour to an hour, which made it difficult to be out and about very long without ensuring that a bathroom is nearby.  She wore pads all the time and changed them frequently.  She stated that she went to the bathroom so often that she may as well be the bathroom attendant.

During an August 2012 gynecological appointment, the gynecologist noted that the Veteran complained of stress incontinence for many years with leaks when she laughs, coughs, or sneezes, etc.  Furthermore, the Veteran reported that for the last year, she had to go to the bathroom every hour during the day and 3-4 times per night.

In her August 2012 notice of disagreement, the Veteran stated that the August 2011 examiner misstated how often she has to change her pads.  She stated that she had told the doctor that she had to change her pad once every hour to hour and a half, which is equivalent to 8-10 times per day.  

In response to that statement, the Veteran was scheduled for another VA examination, which occurred in March 2013.  During that examination, the examiner noted that the Veteran's voiding dysfunction caused her to require absorbent material which must be changed more than 4 times per day.  Additionally, the Veteran was voiding less than 1 hour apart in the daytime and waking up at night to void 5 or more times.  Specifically, the Veteran was constantly changing pads 6-7 times per day.  

In her May 2013 substantive appeal, the Veteran stated that she should be granted an earlier effective date of December 13, 2010, for the 60 percent evaluation of her bladder disability.  The Veteran noted that no physical examination took place during the August 2011 VA examination.  Additionally, the Veteran stated that the examiner did not write things down correctly during that examination.  The Veteran believed that the March 2013 VA examination, which was ordered after the Veteran disputed the findings of the first examination, more accurately portrayed her symptoms at the time.

The Veteran's consistent description of her symptoms during multiple VA examinations, treatment from her gynecologist, and statements to VA, is competent and credible, and is highly probative.  In the August 2011 VA medical examination, the examiner noted that the Veteran changed absorbent materials 2-4 times per day.  However, the Veteran indicated in her May 2012 statement that she wore pads all the time and was required to change them frequently.  In August 2012, the Veteran disputed the August 2011 examiner's recollection of what she told him.  Additionally, in August 2012, a medical record reflects that the Veteran informed her gynecologist that she was going to the bathroom every hour during the day and 3-4 times per night for the past year or so.  Consequently, there does not appear to be a substantial difference between the Veteran's urinary incontinence complaints for the period prior to and the period subsequent to March 8, 2013.  

Accordingly, by resolving all reasonable doubt in her favor, the Board finds that the evidence of record reflects symptoms that more closely approximate the wearing of absorbent materials which must be changed more than 4 times per day, throughout the appeal period.  Therefore, a 60 percent evaluation is warranted for the Veteran's bladder disability throughout the appeal period.  See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7516.

The Board has also considered whether the Veteran could receive a higher evaluation under an alternate diagnostic code.  Evaluation under Diagnostic Code 7516 provides the Veteran with the highest possible schedular evaluation for her bladder disability.  Diagnostic Code 7516 permits a maximum schedular evaluation of 60 percent.  Only the predominant area of dysfunction, urine leakage, can be considered for rating purposes.  See 38 C.F.R. § 4.115a.  A higher rating cannot be assigned for urinary frequency as the maximum rating for those symptoms is 40 percent, and a higher rating cannot be assigned for obstructed voiding, as the maximum rating permitted for those symptoms is 30 percent.  See 38 C.F.R. § 4.115a.  

Moreover, Diagnostic Code 7613, which could also be applicable to the Veteran's bladder disability, permits a maximum schedular evaluation of only 30 percent.  Thus, the Veteran has been assigned the highest possible rating for her bladder disability under the Rating Schedule.

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's bladder disability.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which she is currently evaluated.  In this regard, as noted above, the Veteran's current rating for her bladder disability contemplates the frequency and severity of her urinary incontinence.  Additionally, the disability picture presented by the Veteran's bladder disability is not unusual or exceptional in this case, as the disability picture includes all expected impairments or side effects incumbent with a bladder disability.  Accordingly, the Board finds that the schedular rating criteria in this case are adequate to evaluate the Veteran's bladder disability.  It follows that referral for extraschedular consideration is not warranted.

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is also on appeal.  In this case, the evidence of record does not indicate, nor does the Veteran contend, that she is unable to secure and follow substantially gainful employment due to her bladder disability.  Thus, the Board finds that a TDIU claim is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §  3.102.  


ORDER

A 60 percent evaluation throughout the appeal period for bladder cystotomy, secondary intrauterine adhesions, and residuals of cesarean section with urinary incontinence, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


